DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 12/10/2020.
Claims 1-20 are allowed.

Response to Amendment
In view of the terminal disclaimer filed 12/10/2020 and approved 12/15/2020 the double patenting rejections to claims 1-20 as cited in the previous Office Action are withdrawn as overcome. Therefore claims 6-20 are allowed as indicated in the previous Office action as reciting allowable subject matter in their respective independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.
First, claim 6-20 are allowable based on the allowable subject matter as indicated in the previous Office action and overcoming the previous double patenting rejection. A restatement of such reasons for allowance is not again reiterated here.
The, with regards to independent claim 1 present in the claims set filed 12/7/2020 as further amended now clarifies and recites the specific operations of the invention as directed to a specific 
The closest prior art found in the searches are Helfman (US2009/0013281), Stolte (US20040243593), and Reiter (US 5,713,020) as cited in the previous Office action rejections. As well as Ballard (US2012/0143870), Petculescu (US 6,405,207), Lore (US 6,163,774), Williamson (US2010/0057700), Bruckner (US2008/0027957), and Stanfill (US2006/0294129) as cited in the previous Office action as pertinent art. Additional closest reference found in updated searching include D’hers (US 7,756,739), Mittal (US2005/0138001), and Cochrane (US2004/0128289).
Helfman, as cite din the previous Office action, teaches generally a multi-dimensional aggregation visualization through a computer system. This includes generally selecting a parent and other levels of the aggregation and retrieving the data. However, in Helfman each level does not appear to represent a different dimension of data values. Instead, the aggregation is all for a same dimension of the same data value. Stolte, as was cited in the previous Office action, teaches aspects relating to 
Ballard describes a summary definition for aggregation of a plurality of levels as in [0021]-[0036]. However, the summarization is independent of the aggregation and thus not directly analogous to the instant claims. Moreover, the aggregation is not based on a selected parent object, but a specific definition or query indicating al levels and specific processing, without any automatic determination of levels and dimensions at each level. Petculescu teaches an aggregation of only lower-level data in accordance with a query. However, this again is not related to user interface selection of a parent object foe aggregation, but rather a specific query with all aggregation specified in the query. Moreover, there is no teaching or suggestion of each level representing a different dimension of data values in a specific multidimensional aggregation as claimed in the instant application.
Lore relates generally to defining levels to be used in an aggregation. This includes level groups and cross products. However, nothing in Lore is seen to teach or render obvious the instant claims and specific operations and limitations. Williamson relates to hierarchical aggregation with levels. As in for instance Fig. 1 it can be seen that each hierarchical level is associated with a different dimension. However the described aggregation interface and operations do not teach or suggest anything similar to those claimed. The only relevant teaching is an abstraction that different levels can have different 
Further new reference found include D’hers, which aggregates over a non-additive measure. This has some bearing on applicant’s disclosure where certain levels are non-additive, such as not adding collateral amounts for multiple loans secured by a single collateral. However, the similarities end there and the reference does not disclose or render obvious the specific aggregation system based on selecting a parent object and performing the detailed operations as recited in the claims. Mittal relates to distinct count restrictions on aggregations, but requires specific indication of such, not an automatic determination of levels with determination from the selected parent object. Nor is there anything bearing resemblance to the instant claim detailed operations for how the aggregation is instantiated or performed. Finally, Cochrane relates to non-distributive aggregation. However, this is all in the context of queries, not user interface selections, and does not teach or render obvious the specific user workflow interface composition of multidimensional aggregation as specifically claimed based on the different dimensions of data values at each level and determination of levels and all other required operations.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the claim as noted in combination and conjunction with all of the other specific limitations recited in the independent claim 1. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole 
Dependent claims 2-5 are allowable at least for depending on an allowed independent claim 1.

The allowed claims are claims 1-20

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T. BROOKS/
Examiner, Art Unit 2156
3/15/2021